Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions to the specification or written claim be unacceptable, applicant may file an amendment as provided by 37 CFR § 1.312.  

Multiple Embodiments
This application discloses the following embodiments:
Embodiment 1 - Figs. 1.1-1.2
Embodiment 2 - Fig. 2
Embodiment 3 - Fig. 3

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Platner, 155 USPQ 222 (Comm’r Pat. 1967).

The difference between the embodiments above is the inclusion or exclusion of one of the upper or lower obstacle. It is the examiners opinion that Figs. 2 and 3 are merely alternative views of the design shown in Figs. 1.1-1.2. 

The above identified embodiments are considered by the examiner to present overall appearances that are basically the same. Furthermore, the differences between the appearances of the embodiments are considered minor and patentably indistinct, or are shown to be obvious in view of analogous prior art cited. Accordingly, they are deemed to be obvious variations and are being retained and examined in the same application.

Specification
The examiner amends the specification for the following reasons:
The title “Physical Activity Equipment” is unclear. (MPEP 1503.01.I).  For clarity, the title has been amended throughout the application, original oath or declaration excepted, to read: --Physical Activity Machine--.
The specification must include a description of each figure. The sole description that applicant has provided is not sufficient to explain each view submitted in the reproduction disclosure. The descriptions of the figures are not required to be written in any particular format, however, they must describe the views of the reproductions clearly and accurately. See Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II. For this reason the description that reads:
		“1.1 : Perspective
		1.2 : Column with slider to attach obstacle
		2.0 : With attached lower obstacle only
		3.0 : With attached upper obstacle only”

has been amended to include the independent descriptions for Figures 1.1-3. The amended figure descriptions are shown below.
--Fig. 1.1 is a front perspective view of the Physical Activity Machine;
Fig. 1.2 is a right-side perspective view thereof;
Fig. 2 is a front perspective view of the Physical Activity Machine, shown with the upper obstacle removed for clarity of disclosure; and
Fig. 3 is a front perspective view of the Physical Activity Machine, shown with the lower obstacle removed for clarity of disclosure.--

The claim is not in formal terms (37 CFR 1.153).  For proper form, the claim statement has been amended to read:
--CLAIM:
The ornamental design for a Physical Activity Machine, as shown and described.--

Conclusion
The claim now stands in condition for allowance. 

The references are cited as pertinent prior art. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ryan Harvey, whose telephone number is (571) 272-7553.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm MT.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower, can be reached at (571) 272-4496.  The USPTO official fax number is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Ryan Harvey/Examiner, Art Unit 2917                                                                                                                                                                                                        August 29, 2022